United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 19, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20610
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JORGE LUIS GARZA,
also known as Guillermo Heurta-Sanchez,
also known as Mono Renzo,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-99-CR-455-2
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Jorge Luis Garza appeals his sentence imposed following his

jury trial convictions for aiding and abetting and conspiracy to

launder money and to distribute five or more kilograms of

cocaine.   Counsel for Garza has filed a motion seeking judicial

notice of Blakely v. Washington, 124 S. Ct. 2531 (2004).       The

motion is GRANTED.   Garza has separately filed a pro se motion,

also seeking judicial notice of Blakely.    Garza’s pro se motion

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-20610
                                -2-

is DENIED.   See United States v. Ogbonna, 184 F.3d 447, 449 & n.1

(5th Cir. 1999); see also 5TH CIR. R. 28.7.

     Garza argues that the district court erred in granting the

Government an extension of time sua sponte to lodge an untimely

objection to the Presentence Report (PSR).     The district court

granted the Government leave to file the untimely objection based

on the PSR’s failure to assess a two-level kidnaping enhancement

pursuant to U.S.S.G. § 3A1.3.   The court rescheduled the

sentencing hearing, noting that it was important that the PSR be

correct and that Garza be provided with an opportunity to

respond.

     We review rulings on untimely objections under FED. R. CRIM.

P. 32(i)(1)(D) for an abuse of discretion.      See United States v.

Chung, 261 F.3d 536, 539 (5th Cir. 2001).     Because the district

court’s ruling was supported by an implicit finding of good

cause, there was no abuse of discretion.      See id.

     AFFIRMED.